Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 21-26, 28-38 and 40 allowed.
	The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an instrument for deploying a clipping device and a method for deploying the clipping device in a living body that includes the combination of recited limitations in claims 21 and 36. 
As to claim 21, the art of record alone or in combination did not teach the recited limitations of the elongate shaft of the instrument including a braided portion extending around a portion of the coil, the braided portion including a plurality of lines wound together such that first and second ones of the lines intersect to enclose a predetermined angle therebetween when viewed from a direction orthogonal to an axis of the elongated shaft, the angle being at least 25 degrees and less than 50 degrees, wherein a diameter of filaments of the first one of the lines is different from a diameter of filaments of the second one of the lines.
As to claim 36, the art of record alone or in combination did not teach the recited limitations of the elongate member having a first channel extending longitudinally therethrough, the flexible elongated member including a coil extending from the proximal end to the distal end and a braided portion extending over a portion of the coil , the braided portion formed of a plurality of lines braided together such that first and second ones of the lines intersect to enclose a predetermined angle therebetween, the angle being at least 25 degrees and less than 50 degrees, wherein a diameter of filaments of the first one of the lines is different from a diameter of filaments of the second one of the lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771